EXHIBIT 10.2
 
Sales Distribution Agreement


THIS AGREEMENT is made as of the 20th day of September, 2011, by and between
Shogun Energy, Inc., a corporation organized and existing under the laws of the
State of South Dakota  with an office at 118 Front Street, Brookings,
SD  57006  (the “Company”), and Vanity Event Holdings, Inc., a corporation
organized and existing under the laws of the State of Delaware  with an office
at 1111 Kane Concourse, Suite 304, Bay Harbor Islands, Florida 33154 (“Vanity”).




WHEREAS, Company currently manufactures and sells energy drinks; and


WHEREAS, Company is willing to appoint Vanity as an authorized sales distributor
and dealer, and Vanity is willing to accept such appointment, all upon the terms
and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual agreements and understandings
herein contained, the parties hereby agree as follows:

 
1. Appointment.

 
a. Upon the terms and conditions hereinafter set forth, Company hereby appoints
Vanity  as the authorized non-exclusive sales distributor and dealer for the
purchase and resale of the Company's beverage line (“Products”) within the
United States (“Nonexclusive Territory”) between September 20, 2011 and
September 20, 2012 (“Distributorship Period”) through conventions wholesale and
retail channels and as an authorized sales agent for the purchase and resale of
Products through internet sales channels; and

 
b. Vanity hereby accepts such appointment and agrees to perform the duties and
obligations set forth herein.
 
2. Duties of Vanity. In the performance of its duties under this Agreement,
Vanity shall:
 
a. Use its best efforts to promote the sale of, and stimulate interest in, the
Products in the Nonexclusive Territory;


b. Collect and transmit any and all applicable municipal, county, state, or
nationals sales, use or excise tax associated with any internet sales;


c. Submit for approval all internet based materials whether for the web site
associated with the domain name described above in section 2.c., social media
site, email, SMS, text campaign, or other similar means of communication
(collectively “Web Site” ) no less than ten business day prior to their use;
such approval shall be granted at Shogun’s sole discretion;
 
d. Submit appropriate Privacy Policy, Site Usage Terms and Conditions, and Legal
Notice to be used in conjunction with the Web Site no less than ten business
days prior to their use such approval shall be granted at Shogun’s sole
discretion; and


e. Provide Shogun with copies of all customer contacts, including demographic
information, all sales orders and fulfillment status on no less than a weekly
basis.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Terms of a Sale.
 
a. Company shall sell Product to Vanity at the then best available distributor
price.
 
b. All prices for Product shall be F.O.B. Brookings, South Dakota. All freight,
insurance, handling and forwarding agent's fees, taxes, storage, and all other
charges applicable to the Products, if any, from the time such Products leave
Company's factory shall be borne by the Vanity.
 
c. At any time during the term of this Agreement, Company may, in its sole
discretion, (i) modify the specifications of any Product or (ii) discontinue the
manufacture and sale of any Product; provided, however, that in the event that
Company discontinues the manufacture or sale of any Product subsequent to the
acceptance by Company of a purchase order therefor but prior to the delivery
thereof to the customer, Company shall be obligated to effect delivery under
such purchase order.
 
d. Unless otherwise agreed to in writing by Company and Vanity, payment for any
Product sold to Vanity hereunder shall be made, in cash, by wire transfer or by
certified check, not later than 30 days after the date of the invoice relating
to such Product. In the case of any invoice that is not paid in full on or
before the date 30 days after the date of such invoice, interest shall accrue on
the unpaid amount of such invoice, from the date of such invoice until the date
of payment, at the rate of 18% per annum.
 
4. Shipment, Risk of Loss, Force Majeure.
 
a. After acceptance by Company of a purchase order submitted by Vanity, and as
promptly as reasonably possible in accordance with the date of shipment
specified in such purchase order or otherwise agreed to in writing by Company
and Vanity, Company shall deliver the Products in such quantities and amounts as
specified in such purchase order
 
b. Company shall not be liable for any delay in delivery or for non-delivery, in
whole or in part, caused by the occurrence of any contingency beyond the control
of Company, including, without limitation, war (whether an actual declaration
thereof is made or not), sabotage, insurrection, riot or other act of civil
disobedience, act of a public enemy, failure or delay in transportation, act of
any government or an agency or subdivision thereof, judicial action, labor
dispute, accident, fire, explosion, flood, storm or other act of God, and
shortage of labor, fuel, raw material, or machinery.
 
5. Warranties.
 
COMPANY MAKES NO EXPRESS WARRANTIES TO VANITY WITH RESPECT TO THE PRODUCTS OTHER
THAN AS CONTAINED IN THE WARRANTY. ALL IMPLIED WARRANTIES ARE HEREBY EXCLUDED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. Vanity shall make no warranties to its customers regarding
the Products in the name of Company.

 
6. Reports by Vanity.  Vanity shall maintain accurate and complete books and
records with respect to all sales of Products and other goods purchased from
Company and shall, at any time and from time to time upon Company's request,
provide Company with copies of such books and records or any part thereof.
 
7. Trade Names and Trademarks.
 
a. Company grants to Vanity the license and right to use Company trade names and
trademarks in connection with the advertising, sale, offer for sale or
distribution of Products in the Territory. Such trade names and trademarks shall
not be used by Vanity in combination with any other trade names or trademarks
without the prior written approval of Company. Vanity shall diligently promote
the identity and market recognition of Company as the manufacturer of the
Products.
 
b. Vanity recognizes the right, title, and interest of Company in and to all
trademarks and trade names used by Company on or in connection with Products and
agrees not to engage, directly or indirectly, in any activities which may
contest or otherwise impair the right, title, and interest of Company therein.
Vanity shall neither acquire, nor claim for itself any right, title, or interest
in or to Company's trademarks and trade names by virtue of this Agreement or
through the use by Vanity of Company's trademarks and trade names. The parties
hereto agree that all uses of Company's trademarks and trade names by Vanity
shall be in such manner as to inure to the benefit of Company.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Modification of Geographic Territory
 
The parties mutually acknowledge the need to develop a strong distributor
network to support the sales and marketing of the Products.  Accordingly Vanity
hereby consents to having its territory reduced, by account, city, county,
state, or other geographic bound as may be reasonable (“Territory Reduction”) in
favor of another distributor without any further consideration.  Such Territory
Reduction shall not impact any previously books orders, and shall not be
effective until Vanity has received ten business days written notice.  Shogun
shall use commercially reasonable efforts to limit Territory Reductions only to
the extent necessary to support the development of a distribution network.
 
9. Termination

 
a. This Agreement is for an initial twelve-month Distribution Period, ending on
the date listed above in section 1A, unless terminated earlier as described in
section 9.c below.
 
b. This Agreement may be renewed by mutual written consent for one (1)
additional twelve month period.


(i) Shogun has the right to terminate this agreement with three (3) days written
notice upon the occurrence of if the other party fails or becomes unable to
observe or perform any of its material obligations under this Agreement and such
default or inability is not cured within twenty (20) days after notice of the
same.
 
(ii) If the other party makes an assignment for the benefit of creditors; is
adjudicated bankrupt or insolvent; petitions or applies to any tribunal for the
appointment of a trustee or receiver for such party for any substantial part of
its assets; commences any proceedings seeking to take advantage of any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; consents to or approves or, by any conduct or action acquiesces in or to
any such petition or application filed, or any such proceedings commenced
against it by any other person; or failing to remove an order entered appointing
any such trustee or receiver or approving the petition in any such proceedings
or decreeing its dissolution or liquidation within ninety (90) days after such
order is entered.
 
10. Miscellaneous.
 
a. The validity, construction, and performance of this Agreement shall be
governed by and interpreted in accordance with the laws of the State of South
Dakota.
 
b. No addition to or modification of this Agreement, or of a purchase order
submitted to Company by Vanity, or of an acceptance of a purchase order
dispatched by Company to Vanity shall be effective or binding on either of the
parties hereto unless reduced to writing and executed by the respective duly
authorized representatives of each of the parties hereto. In the event of any
conflict or other inconsistency between this Agreement and any purchase order,
this Agreement shall govern in all respects.
 
c.Intentionally Omitted.

 
d. This Agreement, and all rights and obligations hereunder, are personal as to
the parties hereto and shall not be assigned in whole or in part by either of
the parties hereto to any other person, firm, or corporation without the prior
written consent thereto by the other party hereto; provided, however, that
Company may assign this Agreement and purchase orders hereunder, without the
prior written consent of Vanity, to any person, firm, or corporation acquiring
all or substantially all of the assets of Company or to any successor to Company
by merger.
 
e. Any waiver by either party hereto to any right hereunder or of any failure to
perform or breach hereof by the other party hereto must be express and in
writing and shall not constitute or be deemed a waiver of any other right
hereunder or any other failure to perform or breach hereof by the other party
hereto, whether of a similar or dissimilar nature.


 
3

--------------------------------------------------------------------------------

 
 
f. Company and Vanity acknowledge that Vanity is and shall at all times be an
independent distributor for Company. Vanity is not authorized to act as an agent
for or legal representative of Company. Vanity shall not have authority to
assume or create any obligation on behalf or in the name of, or binding upon,
Company, nor to represent Company as a distributor in any matter not
specifically provided for herein. All sales by Vanity shall be in its own name
and for its own account.
 
g. This Agreement is the entire agreement between the parties hereto respecting
the subject matter hereof and supersedes all prior agreements between the
parties hereto relative to the subject matter hereof.
 
h. Except as otherwise provided in this Agreement, all notices required or
permitted to be given hereunder shall be in writing and shall be valid and
sufficient if dispatched by registered mail, postage prepaid, in any post office
in the United States, or in the Territory, as the case may be, addressed as
follows:


If to the Company:
Shogun Energy Inc
 
 
Att: Mr. Shawn Knapp
118 Front Street, Brookings, SD  57006
 
   
 
If to the Vanity:
Vanity Event Holding, Inc.
 
 
Att: Mr. Lloyd Lapidus
1111 Kane Concourse, Suite 304, Bay Harbor Islands, Florida 33154
 



Either party hereto may change its address by a notice given to the other party
hereto in the manner set forth above. Notice given as herein provided shall be
considered to have been given upon the mailing thereof.
 
i. In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
 
j. Each party shall, without payment of any additional consideration by any
other party, at any time on or after the execution of this Agreement take such
further action and execute such other and further documents and instruments as
the other party may request in order to provide the other party with the
benefits of this Agreement.
 
k. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same document.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.


 

 
Shogun Energy Inc.
             
/s/ Shawn Knapp
     
By: Mr. Shawn Knapp, CEO
         

 

 
Vanity Event Holding, Inc.
             
/s/ Lloyd Lapidus
     
By: Mr. Lloyd Lapidus, Interim CEO
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5